DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Cynthia Lamon has authorized this examiner’s amendment via an interview on 1/31/22 as follows: 
1. (Currently amended) A video conference telepresence controller comprising: 
a first set of coded instructions written on a non-transitory medium coupled to a server on a network, the first set of instructions commanding the server to create and maintain a FIFO queue structure for clients of a video conference telepresence session, enabling a plurality of clients to request to be placed in queue for speaking time in the conference, the clients automatically allowed to speak in order of requesting and entering the queue by the controller for a set amount of time, each; 
a second set of coded instructions written on the non-transitory medium, the second set of instructions commanding the server to monitor audio/video feeds one 
a third set of coded instructions written on the non-transitory medium, the third set of instructions commanding the server to detect precursor events that lead to the client speaking past the set amount of time for speaking time in one or more of the monitored feeds based on set queue state and the set amount of time, flagging the feeds having the detected precursor events for action; and 
a fourth set of coded instructions written on the non-transitory medium, the fourth set of instructions commanding the server to perform an interruption, including at least automatically muting the feed, redirect, or deletion of the one or more of the feeds flagged for action under the third set of instructions, prior to [[a]] the client speaking past the set speaking time; wherein redirection of one or more flagged feeds is performed by rerouting the feed to a separate database for logging and canceling the feed or feeds relative to broadcast back over the network to client devices, wherein the data logged over time teaches the controller a pattern and serves as knowledge to improve the accuracy of the controller.
2. (Previously Presented) The video conference telepresence controller of claim 1, wherein the controller has access to one or more optical recognition technologies for 
3. (Original) The video conference telepresence controller of claim 1, wherein the network is the Internet network including any connected sub-networks.  
4 and 12-13. (Cancelled)
5. (Preciously Presented) The video conference telepresence controller of claim 1, wherein the rules include a time limit for time in queue and the fourth set of instructions performs the interruption prior to exceeding the time limit.  
6. (Preciously Presented) The video conference telepresence controller of claim 1, wherein the queue structure is dynamic and built before or during an active telepresence session.  
7. (Original) The video conference telepresence controller of claim 1, wherein one of the clients participating in session is a session moderator.  
8. (Currently Amended) The video conference telepresence controller of claim 1, wherein [[a]] the precursor event is a client talking out of turn based on queue state and session rules.  
9. (Currently Amended) The video conference telepresence controller of claim 1, wherein [[a]] the precursor event is a client displaying an alternative visual to the client profile out of turn based on queue state and session rules.  
10. (Currently Amended) The video conference telepresence controller of claim 7, wherein the moderator s actions taken by the controller.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651